                  UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF NEW YORK


 Craig Cunningham,                               §
 Plaintiff,                                      §
                                                 §
 v.                                              § Civil Case No.
                                                 § 2:19-cv-07032 (FB)(SMG)
 Smoke Alarm Monitoring, Inc.,                   §
 Kenneth Mara, Yasha Marketing LLC,              § CERTIFICATE OF DEFAULT
 Daniel J. Feldman,                              § (Smoke Alarm Monitoring, Inc.)
                                                 §
 Defendants.



I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern
District of New York, do hereby certify that the defendant Smoke Alarm Monitoring, Inc.
has not filed an answer or otherwise moved with respect to the complaint herein. The
default of defendant Smoke Alarm Monitoring, Inc. is hereby noted pursuant to Rule
55(a) of the Federal Rules of Civil Procedure.



Dated: Brooklyn, New York
       May 18, 2020



                                       DOUGLAS C. PALMER, Clerk of Court




                                       By: _________________________
                                               Deputy Clerk
                  UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF NEW YORK


 Craig Cunningham,                              §
 Plaintiff,                                     §
                                                §
 v.                                             § Civil Case No.
                                                § 2:19-cv-07032 (FB)(SMG)
 Smoke Alarm Monitoring, Inc.,                  §
 Kenneth Mara, Yasha Marketing LLC,             § CERTIFICATE OF DEFAULT
 Daniel J. Feldman,                             § (Kenneth Mara)
                                                §
 Defendants.



I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern
District of New York, do hereby certify that the defendant Kenneth Mara has not filed an
answer or otherwise moved with respect to the complaint herein. The default of defendant
Kenneth Mara is hereby noted pursuant to Rule 55(a) of the Federal Rules of Civil
Procedure.



Dated: Brooklyn, New York
       May 18, 2020



                                       DOUGLAS C. PALMER, Clerk of Court




                                       By: _________________________
                                               Deputy Clerk
